Citation Nr: 1026901	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In a June 2009 decision, the Board denied entitlement to service 
connection for asbestosis.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, the 
Veteran's attorney and the VA Office of the General Counsel filed 
a joint motion to vacate the Board's decision and remand the 
Veteran's claim for readjudication.  In a March 2010 Order, the 
Court granted the motion, vacated the Board's June 2009 decision, 
and remanded this case to the Board for readjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2010, the Veteran submitted a statement from R.H.L., M.D., 
a treating physician.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction (the RO) for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  The Veteran specifically 
indicated on the VA form he returned with Dr. L's statement that 
he would like his case to be remanded to the RO for review of the 
additional evidence.  Therefore, although the delay is 
unfortunate, the Board has no option but to accede to the 
Veteran's request.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Readjudicate the claim for service connection 
for asbestosis.  If the decision(s) remain 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate SSOC, to include a description of 
the evidence reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



